Citation Nr: 9922869	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-33 057	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to service connection for a hearing loss 
disability.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





INTRODUCTION

The appellant had active service in the Merchant Marine 
during World War II based on his DD 214 (Certificate of 
Release or Discharge), [issued under the provisions of Public 
Law 95-202], which shows his dates of service as between July 
15, 1942 and August 3, 1945.  There is no claim or evidence 
of combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied service connection for hearing loss.  

The case was previously before the Board in June 1997.  The 
Board noted the special duties of VA in the development of 
Merchant Marine cases, such as this.  The case was remanded 
for further development.  The Board is satisfied that the 
Remand has been completed to the extent possible.   See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence to link the acoustic trauma in 
service to the current hearing loss disability.  


CONCLUSION OF LAW

The claim for service connection for a hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a hearing loss disability, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The first element of service connection is a current 
disability.  VA clinical notes show that the veteran sought 
VA treatment for a hearing loss disability in November 1989.  
The report of a VA audiology consultation in January 1990 
shows the veteran reported a gradual decrease in his hearing 
for about 5 years.  That would put the onset in approximately 
1985, about 40 years after service.  The veteran reported 
that he was having difficulty understanding speech.  Testing 
led to the assessment that he had mild to severe 
sensorineural hearing loss, bilaterally.  VA audiometric 
testing in February 1998 resulted in a diagnosis of mild to 
moderately severe sensorineural hearing loss in the right and 
left ears.  This leads the Board to conclude that the veteran 
has a hearing loss disability. 

Another element of service connection is disease or injury 
during service.  The veteran and a fellow seaman have 
reported that the veteran sustained acoustic trauma during 
service when a Naval gun crew practice fired a weapon.  Lay 
witnesses are competent to report what they have actually 
experienced.  The statements are consistent with the 
conditions of their service and are credible.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. § 3.303(a) (1998).  The 
Board finds that the veteran was exposed to acoustic trauma 
in service.    

The third and final element of service connection is the 
evidence must show that the disease or injury in service 
resulted in the current disability.  This is essentially a 
medical question which requires the opinion of a physician or 
other medical professional with the training and expertise to 
render an opinion on the medical question of etiology.  The 
assertion of a lay witness, such as the veteran, that there 
is a connection is not competent evidence in this regard.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, 
there is no opinion from a doctor or other medical 
professional which connects the current disability to injury 
in service.  

There is no competent evidence of a chronic hearing loss 
disability during service.  38 C.F.R. § 3.303(b) (1998).  

There is no evidence from a doctor or other medical 
professional which identifies manifestations of a 
sensorineural hearing loss in the year after the veteran 
completed active service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

There is no evidence from a physician or other competent 
witness which identifies a continuity of symptomatology 
associated with service injury and the current disability.  
38 C.F.R. § 3.303(b) (1998).  See Savage.  

As there is no evidence, from a competent source, of a nexus 
between the injury in service and the current disability, the 
claim is not well grounded and must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for a hearing loss 
disability on the basis that it was not well grounded, the 
Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The rating decisions, 
statement of the case and supplemental statement of the case 
adequately informed the veteran of the lack of evidence to 
support his claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  In 
light of the veteran's Merchant Marine service, VA has made 
special efforts to develop evidence to support the claim.  
Nevertheless, there is no competent evidence of a nexus 
between the current hearing loss disability and the acoustic 
trauma many years ago.  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  


ORDER

Service connection for a hearing loss disability is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

